Title: From George Washington to Benjamin Lincoln, 6 June 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters 6th June 1783
                  
                  Having attentively perused the Letter from Major Genl Knox to you, respectg extra Allowances to him, which you committed to my Consideration; I can with great Truth & Justice say, that the Requests made by Genl Knox, appear to me to be perfectly reasonable and well founded.
                  In the first Instance, the Duties of his Command, from the Time of his entering the Service, have been arduous & important; and if it was necessary to make the Observation to you, I could add, they have been executed with the greatest Attention, Ability & Satisfaction; as well as with great prudence & Oeconomy for the public.  If therefore Congress should be pleased to give him the Allowance for the Time mentioned, for his Extra Services as Master of the Ordnance, I think it would be no more than What Justice Demands for his particular merits; and will involve no disagreeable Consequences.
                  On the other Head: altho Extra Allowances have been discontinued to officers commandg in seperate Departments, yet General Knox’s situation has been very peculiar for the Time he has commanded at West Point; particularly last Year, while the french Army was in the Neighbourhood, Curiosity led many of their most respectable Officers to visit that post, which Circumstance alone, led him, for the Honor of our Country, as well as his own, into many unavoidable Expences, beyond what any other situation would have subjected him to. Independent of this particular reason, West point being a Post of great Importance, and much famed for the peculiarity of its Situation & Strength, is at all Time subject to much Company, many of whom are so respectable as to claim the Attention of the Commandant—In this View, exclusive of his particular Merits at that post, I think the Request of Genl Knox is extremely reasonable & just; and if Congress should be pleased to grant him some extra Allowance therefor, it would be exceedingly gratefull to me, & perfectly conformable to my Wishes.  With great Regard I am Dear Sir Your most obedt Servant
                  
                     Go: Washington
                     
                  
               